DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22-25, 27, 31, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record).

Regarding claims 27 and 35-37, Fukutomi discloses a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre comprising ([0017], [0020], [0023], [0058], [0068], [0077], [0103], [0113], [0136]): a carcass structure (Fig. 5: 4) ([0054]), a tread band (Fig. 5: 1) ([0054]) applied in a radially outer position to said carcass structure (Fig. 1: 4), and a sealing composite (Figs. 5-6: 8, 10) applied to a radially most internal surface of said tyre, axially extended at least at a crown portion of the tyre (Fig. 5: see belt 6 and tread 1 which denotes the general region of the crown portion) ([0054]), wherein said sealing composite (Figs. 5-6: 8, 10) comprises: a self-supporting thermoplastic film 
Fukutomi further discloses that said sealing composition layer (Figs. 5-6: 8) is placed substantially in contact with the radially most internal surface of the tyre (Figs. 5-6: see inner liner 7 which acts as radially more internal surface of the tyre). Fukutomi further discloses that said self-supporting thermoplastic film (Figs. 5-6: 10) is radially inside the sealing composition layer (Figs. 5-6: 8).
Fukutomi further discloses that the self-supporting thermoplastic film (Figs. 5-6: 10) may comprise at least one or more polyolefins ([0081]-[0084]). Fukutomi further discloses that the self-supporting thermoplastic film may be constituted by a single resin, such as polyolefin, which may be used individually rather than mixed with a plurality of resins to form a resin composition ([0084]). In other words, the self-supporting thermoplastic film may comprise only a single resin, that resin being polyolefin resin (i.e. 100% polyolefin resin), which would overlap with and fall within the claimed range of at least 60% by weight with respect to the weight of the film itself of the at least one or more polyolefins. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the weight percent of the at least one or more polyolefin in the self-supporting thermoplastic film. 
Moreover, Fukutomi discloses examples of the elastomer distributed in a matrix of the thermoplastic resin, which are: diene series rubber and a hydrogen addition compound, olefin series rubber, thermoplastic elastomer (e.g., styrene series elastomer, olefin series elastomer, polyester series elastomer, urethane series elastomer and polyamide series elastomer), etc. ([0085]). In other words, the single resin of the thermoplastic resin film may include an elastomer other than diene elastomers, such as olefin series rubber. 

While Fukutomi does not explicitly recite a value for a fluidity index (MFI) evaluated according to ASTM D1238 at 190°C/2.16 Kg or a melting point of the at least one or more polyolefins, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said MFI and melting point. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the operating parameters for said MFI and melting point in order to provide a durable film. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the fluidity index (MFI) evaluated according to ASTM D1238 at 190°C/2.16 Kg and the melting point of the at least one or more polyolefins. Moreover, Fukutomi discloses a polyolefin. Case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at least found obvious, that the polyolefin of Fukutomi would have a melting point within the claimed range, as well as a MFI in the claimed range since the melting point and MFI of any common polyolefin should satisfy the claim limitation. 
Furthermore, Roulin teaches a polymer composition having elastomeric features, wherein the polymer composition includes a polyolefin ([0028]), and the MFI of a suitable polyolefin is measured according to ASTM D1238, and may range up to about 10 g/10 min ([0028]), which overlaps with and falls within the claimed ranges of greater than 0.1 and less than 2 grams per 10 minutes and less than 1 and greater than 0.1 grams per 10 minutes. Although Roulin teaches that the polymer composition may be 
The examiner further notes that the claim limitation “a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, modified Fukutomi discloses a tire comprising the claimed components that is also eventually vulcanized, as discussed above. The product-by-process limitation does not require further structure to the product in this case. 

Regarding claim 22, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Fukutomi discloses the said self-supporting thermoplastic film as claimed in claim 27. Thereby, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the parameters of said self-supporting thermoplastic film will necessarily have one or more of the claimed parameters because the film has the claimed structure and composition. Accordingly, the resulting film of modified Fukutomi is considered to be capable of performing the intended functions of the parameters as it comprises the claimed structure and composition.

Regarding claim 23, Fukutomi further discloses that the thickness of the thermoplastic resin film (Figs. 5-6: 10) preferably ranges from 0.05 to 0.3 mm (50 µm to 300 µm) ([0086]), which overlaps with and falls within the claimed range of less than 100 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the self-supporting thermoplastic film. 

Regarding claim 24, while Fukutomi does not explicitly recite the value for the dynamic modulus value (G*) measured at 10 Hz and at 60°C of the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said dynamic modulus value. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been 

Regarding claim 25, Fukutomi further discloses that the thickness of the sealing composition layer (Figs. 5-6: 8) preferably ranges from 1 to 4 mm ([0080]), which falls within the claimed range of less than 8 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the sealing composition layer. 

Regarding claim 31, Fukutomi further discloses a layer of elastomeric material (Fig. 5: 7) substantially impermeable to air applied in a radially inner position to said carcass structure (Fig. 1: 4) ([0030], [0054]-[0055]).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record) as applied to claim 27 above, and optionally further in view of Lee et al. (US 2009/0048382) (of record).

Regarding claims 19-21, as discussed above in claim 27, Fukutomi discloses that the thermoplastic film may comprise at least one or more polyolefins. Fukutomi in view of Roulin discloses the operating parameters, such as MFI and melting point, of the thermoplastic film may comprising at least one or more polyolefins so as to provide a polymer composition for the thermoplastic film that offers improved resistance to tears and punctures. Roulin further teaches that the polyolefin of the thermoplastic film may 
While modified Fukutomi does not explicitly recite the value for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for quantities. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the value for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof in order to provide a durable film. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate 
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said quantities, Lee teaches a flame retardant thermoplastic elastomer composition, wherein the composition may optionally include other polymers such as vinyl acetates, for example ethylene vinyl acetate, in an amount generally up to about 10 parts by weight per 100 parts by weight of the polyolefin, styrenic block copolymer, and softener ([0077]), which overlaps with and falls within the claimed range of 10 to 40% by weight. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof. Moreover, the optional polymers are generally utilized to improve processability ([0077]). Although Lee does not expressly recite that the thermoplastic elastomer composition is for use as a self-supporting thermoplastic film in a sealing composite, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Fukutomi in order to provide the composition with the aforementioned quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof so as to improve processability, as taught by Lee. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record) as applied to claim 27 above, and optionally further in view of Kohl et al. (US 2018/0215903) (of record).

Regarding claim 26, Fukutomi further discloses that the sealing composition comprises one or more plasticizers ([0052]). While Fukutomi does not explicitly recite the value for the overall quantity of the one or more plasticizers in the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said overall quantity. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the overall quantity of the one or more plasticizers in the sealing composition in order to provide a durable sealing composition. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the overall quantity of the one or more plasticizers in the sealing composition. 
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said overall quantity of the one or more plasticizers in the sealing composition, Kohl teaches a sealing mixture, for self-sealing tires, comprising plasticizers that are typically used in an amount of less than 60 phr ([0190], [0195]), which falls within the claimed range of less than 200 phr. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the overall quantity of the one or more plasticizers in the sealing composition. The plasticizer dilutes the matrix consisting of diene elastomers and resins and makes it softer and suppler, in order that the sealing effect of the sealing mixture under cold conditions in particular, typically at temperatures below 0oC, is improved ([0190]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Fukutomi in order to provide the plasticizers in an amount falling within the claimed range so as to improve the sealing effect of the sealing mixture under cold conditions in particular, as taught by Kohl. 

Claims 22-25 and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2014/0345771) (of record), Roulin et al. (US 2006/0094824) (of record), and Fukutomi et al. (US 2004/0194862) (of record).

Regarding claims 27 and 35-37, Giannini discloses a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre ([0046], [0052]) comprising: a carcass structure (Fig. 1: 2) ([0046], [0167]), a tread band (Fig. 1: 7) applied in a radially outer position to said carcass structure ([0046], [0169]), and a sealing composite (Fig. 1: 12) applied to a radially most internal surface of said tyre, axially extended at least at a crown portion of the tyre (Fig. 1) ([0172]), wherein said sealing composite (Fig. 1: 12) comprises: a self-supporting thermoplastic film (Fig. 1: 11), and a sealing composition layer (Fig. 1: 10) associated with and supported by said self-supporting thermoplastic film (Fig. 1: 11) ([0174]), wherein the self-supporting thermoplastic film (Fig. 1: 11) is radially inside the sealing composition layer (Fig. 1: 10) and the sealing composition layer (Fig. 1: 10) is placed substantially in contact with the radially most internal surface (Fig. 1: 9) of the tyre ([0174]).
Giannini further discloses that the self-supporting thermoplastic film may comprise nylon (i.e. polyamide) or polyester ([0175]). However, Giannini does not expressly disclose that the self-supporting thermoplastic film comprises at least 60% by weight with respect to the weight of the film itself of at least one or more polyolefins, wherein the remainder up to 100% does not comprise diene elastomers. 
Fukutomi teaches a self-sealing vulcanized tyre for vehicle wheels prepared by a process substantially similar to Giannini, comprising: vulcanizing a green tyre comprising ([0017], [0020], [0023], [0058], [0068], [0077], [0103], [0113], [0136]): a carcass structure (Fig. 5: 4) ([0054]), a tread band (Fig. 5: 1) ([0054]) applied in a radially outer position to said carcass structure (Fig. 1: 4), and a sealing composite (Figs. 5-6: 8, 10) applied to a radially most internal surface of said tyre, axially extended at least at a crown 
However, modified Giannini does not expressly recite a fluidity index (MFI) or melting point of the at least one or more polyolefins.
While modified Giannini does not explicitly recite a value for a fluidity index (MFI) evaluated according to ASTM D1238 at 190°C/2.16 Kg or a melting point of the at least one or more polyolefins, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said MFI and melting point. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary 
Furthermore, Roulin teaches a polymer composition having elastomeric features, wherein the polymer composition includes a polyolefin ([0028]), and the MFI of a suitable polyolefin is measured according to ASTM D1238, and may range up to about 10 g/10 min ([0028]), which overlaps with and falls within the claimed ranges of greater than 0.1 and less than 2 grams per 10 minutes and less than 1 and greater than 0.1 grams per 10 minutes. Although Roulin teaches that the polymer composition may be used in packaging material rather than expressly reciting use in a tire, Roulin teaches that it is generally known in the polymer composition art that in polymer compositions having elastomeric features and including polyolefins, the polyolefins have MFI that are measured according to ASTM D1238. Thus, it is generally known in the art that polyolefin has a MFI that is determined by the ASTM D1238 method and may be in the range of up to about 10 g/10 min. Roulin further teaches that the polyolefin has a melting point that is greater than about 80°C ([0034]), which overlaps with and falls within the claimed ranges of less than 160°C and less than 140°C. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
The examiner further notes that the claim limitation “a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, modified Giannini discloses a tire comprising the claimed components that is also eventually vulcanized, as discussed above. The product-by-process limitation does not require further structure to the product in this case. 

Regarding claim 22, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Giannini discloses the said self-supporting thermoplastic film as claimed in claim 27. Thereby, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the parameters of said self-supporting thermoplastic film will necessarily have one or more of the claimed parameters because the film has the claimed structure and composition. 

Regarding claims 23 and 32-34, Giannini further discloses that said self-supporting thermoplastic film, before shaping, has a thickness lower or equal than 50 µm ([0100], [0175]), which falls within and overlaps with the claimed ranges of less than 100 µm, less than 50 µm, less than 40 µm, and less than 30 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the self-supporting thermoplastic film.

Regarding claim 24, while Giannini does not explicitly recite the value for the dynamic modulus value (G*) measured at 10 Hz and at 60°C of the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said dynamic modulus value. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the dynamic modulus value in order to provide a durable sealing composition. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the dynamic modulus value (G*) measured at 10 Hz and at 60°C of the sealing composition.

Regarding claim 25, Giannini further discloses that said sealing composition layer, before shaping, has a thickness (Fig. 1: t1) lower than about 6 mm ([0099], [0156]-[0158], [0172]), which falls within and overlaps with the claimed range of less than 8 mm. Case law holds that in the case where the claimed 

Regarding claim 31, Giannini further discloses a layer of elastomeric material (Fig. 1: 9) substantially impermeable to air applied in a radially inner position to said carcass structure (Fig. 1: 2) ([0171]).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2014/0345771) (of record), Roulin et al. (US 2006/0094824) (of record), and Fukutomi et al. (US 2004/0194862) (of record) as applied to claim 27 above, and optionally further in view of Lee et al. (US 2009/0048382) (of record).

Regarding claims 19-21, as discussed above in claim 27, modified Giannini discloses that the thermoplastic film may comprise at least one or more polyolefins. Giannini in view of Roulin discloses the operating parameters, such as MFI and melting point, of the thermoplastic film may comprising at least one or more polyolefins so as to provide a polymer composition for the thermoplastic film that offers improved resistance to tears and punctures. Roulin further teaches that the polyolefin of the thermoplastic film may be a polyethylene chosen from homopolymers of ethylene, copolymers of ethylene with propylene, copolymers of ethylene with a C4-C8 alpha-olefin, copolymers of ethylene with vinyl acetate, etc. and mixtures thereof ([0016], [0027]-[0029]). Further, Roulin teaches that the polyolefin may be a polyethylene (PE) chosen from linear low-density polyethylene (LLDPE), low-density polyethylene (LDPE), etc. and mixtures thereof ([0029]). As discussed, above in claim 27, Roulin further teaches that the polyolefin has a melting point (i.e. melting temperature) that is greater than about 80°C 
While modified Giannini does not explicitly recite the value for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for quantities. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the value for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof in order to provide a durable film. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof. 
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said quantities, Lee teaches a flame retardant thermoplastic elastomer composition, wherein the composition may optionally include other polymers such as vinyl acetates, for example ethylene vinyl acetate, in an amount generally up to about 10 parts by weight per 100 parts by weight of the polyolefin, styrenic block copolymer, and softener ([0077]), which overlaps with and falls within the claimed range of 10 to 40% by . 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2014/0345771) (of record), Roulin et al. (US 2006/0094824) (of record), and Fukutomi et al. (US 2004/0194862) (of record) as applied to claim 27 above, and optionally further in view of Kohl et al. (US 2018/0215903) (of record).

Regarding claim 26, Giannini further discloses that the sealing composition comprises one or more plasticizers ([0145]). While Giannini does not explicitly recite the value for the overall quantity of the one or more plasticizers in the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said overall quantity. Absent unexpected results, case law holds that discovering 
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said overall quantity of the one or more plasticizers in the sealing composition, Kohl teaches a sealing mixture, for self-sealing tires, comprising plasticizers that are typically used in an amount of less than 60 phr ([0190], [0195]), which falls within the claimed range of less than 200 phr. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the overall quantity of the one or more plasticizers in the sealing composition. The plasticizer dilutes the matrix consisting of diene elastomers and resins and makes it softer and suppler, in order that the sealing effect of the sealing mixture under cold conditions in particular, typically at temperatures below 0oC, is improved ([0190]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Giannini in order to provide the plasticizers in an amount falling within the claimed range so as to improve the sealing effect of the sealing mixture under cold conditions in particular, as taught by Kohl. 

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
On page 11 of the Remarks, Applicant argues that “the selection of polyolefins with these precise thermal characteristics [a low melting point, e.g. less than 160oC, and a low fluidity index, e.g. less than 2 and greater than 0.1 grams per 10 minutes evaluated according to ASTM D1238 at 190oC/2.16 Kg] is 
On pages 11-12 of the Remarks, Applicant argues that Fukutomi is silent as to a polyolefin having a low melting point and the claimed fluidity leading to an improvement in sealing, and instead alleges that Fukutomi discloses that the thermoplastic film 10, during vulcanization, reacts superficially with the decomposition products of the sealant and contains the flow of the sealant layer while keeping it uniform. Applicant argues that Fukutomi therefore “discloses that the thermoplastic film should perform a containment action for which it is implicitly necessary to keep the mechanical properties unchanged, which would not aloe for the softening that would occur from using a polyolefin with the claimed low melting point and fluidity, teaching away from the claimed ranges.” Because of this, Applicant argues that a person of ordinary skill in the art would only have considered a polyolefin having a high melting point above 160oC with scarce flowing properties outside of the claimed range to resist softening and possible structural failure. Applicant again points to Tables 6 and 6b for this point arguing that such polyolefins would not have performed as well in hole sealing. The examiner respectfully disagrees. Fukutomi discloses that the thermoplastic film may be formed from polyolefin series resin, such as polyethylene, polypropylene and polybutylene ([0084]). The melting points of all of these polyolefins are known to fall within and/or overlap with a range that is less than 160oC, and even less than 140oC. For instance, polyethylene has a melting point between 110oC to 130oC (Rogers, Everything you need to know about polyethylene (PE), 14 September 2015, p. 3), polypropylene has a melting point between 130oC to 171oC oC (Alger, Polymer Science Dictionary, 1989, p. 398). Accordingly, one of ordinary skill in the art would not have expected the polyolefins disclosed by Fukutomi to have melting points higher than 160oC. 
On pages 13-14 of the Remarks, Applicant argues that Fukutomi merely discloses a blanket catalogue of exemplary resins including polyolefin, whereas the claim 27 discloses a specific thermoplastic film having a particular composition of polyolefin(s), wherein the polyolefin(s) has a particular MFI and melting point. On page 14 of the Remarks, Applicant argues that “Fukutomi discloses only that polyolefin series resin may be an exemplary resin in the thermoplastic film” and thereby “the size of the genus disclosed by Fukutomi is of considerable size and cannot be used to support the obvious rejection.” On page 14 of the Remarks, Applicant argues that “Fukutomi does not disclose any ‘particular reason to selected the claimed species or subgenus’” and therefore “does not contain any express teachings that would lead a POSITA to the claimed composition of the thermoplastic film.” On pages 14-15 of the Remarks, Applicant argues that the “examples of Fukutomi disclosing sealing systems with nylon films are ‘significantly different in structure from the claimed species or subgenus,’ and as such, must ‘weigh against selecting the claimed species or subgenus and thus against a determination of obviousness’ even if Fukutomi does mention incidentally, at the end of an umbrella list of exemplary resins, that polyolefins may be used”. The examiner notes that the previous office action, as well as the detailed rejection above, acknowledged that Fukutomi describes a sealing system with a predominantly polyolefin film. The examiner also notes that while Fukutomi may provide some examples showing sealing systems with nylon films, Fukutomi also discloses that the self-supporting thermoplastic film (Figs. 5-6: 10) may comprise a polyolefin series, a nylon series, etc. or combinations thereof ([0081]-[0084]). Thus, while there may be some examples of a nylon series being used in the specification, this is merely a preferable example and 
On paged 15-16 of the Remarks, Applicant argues that “Fukutomi fails to disclose any such useful property that may lead a POSITA to select polyolefins for use in the thermoplastic film.” Applicant further argues that “it was known in the art at the time of the filing of the present application that if a sealing composite was applied to the green tyre before vulcanization, it needed to have a melting temperature sufficiently high to resist the heating temperatures of vulcanization, otherwise, the sealing composition and its function would be compromised.” Applicant also argues that “it was known in the art that low-melting point films need to be applied after vulcanization.”  On pages 16-17 of the Remarks, Applicant argues that exposing polyolefins to temperatures higher than their melting point after being applied to a tyre is contrary to what was known in the art at the time and that the claimed invention found this produces beneficial effects. Applicant further argues that Fukutomi does not provide any reason to believe this was understood at the time. As discussed in the detailed rejection above, as well as the response to arguments above, Fukutomi discloses expressly that polyolefins may be used in the thermoplastic film before vulcanization. Fukutomi also discloses several examples of polyolefins that are known to have melting points below the claimed ranges (i.e. low melting points). 
On pages 17-18 of the Remarks, Applicant argues that Roulin does not disclose any other requirements of claim 27, nor does it disclose the fluidity index of claim 27 in such a way as to convey to one of ordinary skill in the art the benefits of selecting polyolefins for use in a thermoplastic film for a self-sealing vulcanized tire. Applicant further argues that the “Office admits that Roulin merely discloses ‘that it is generally known in the polymer composition art that in polymer compositions having elastomeric 
On pages 18-19 of the Remarks, Applicant argues that Kohl fails to cure the deficiencies of Fukutomi and Roulin. The examiner respectfully disagrees and refers to the detailed rejection above, as well as the response to arguments above. 
On page 19 of the Remarks, Applicant argues that Lee fails to cure the deficiencies of Fukutomi and Roulin. The examiner respectfully disagrees and refers to the detailed rejection above, as well as the response to arguments above. 
On page 19 of the Remarks, Applicant argues that “Giannini is silent regarding at least ‘wherein a radially outer surface of the self-supporting thermoplastic film in contact with the sealing composition layer is treated to increase the adhesion capacity thereof with a corona treatment or a plasma treatment’ and fails to cure the deficiencies of Fukutomi, Roulin, Lee, and Kohl.” The examiner notes that Gianni itself In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner further notes that it is unclear if the characteristics of the predominately polyolefin film, such as the MFI and melting point, are the factors determining how and why the film is superior to Applicant’s cited prior art of low melting point polyolefin films, or if the specific composition of the polyolefin film is what determines this. If the MFI limitation and/or melting point does not apply to a majority of common polyolefins and only applies to this particular claimed polyolefin film, Applicant is invited to provide further data and explanation to this point. Likewise, if the composition of the polyolefin film is the point of novelty, Applicant is invited to provide further data and explanation to this point. If some other component in the film is providing a superior polyolefin film to differentiate the claimed film over the polyolefin film disclosed by Fukutomi, Applicant is invited to provide further data and explanation to this point. However, as the claims currently stand, the claim language merely requires a thermoplastic film comprising at least 60% by weight with respect to the weight of the film itself of at least one or more polyolefins, wherein the remainder does not comprise diene elastomers, and wherein the at least one or more polyolefins has a particular MFI and melting point. Fukutomi discloses such a composition for the film, and Fukutomi in view of Roulin discloses the MFI and melting point properties of such a film, which are considered to be known in the art for common polyolefins. Similarly, Gianni in view of Fukutomi and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                         

                            /KATELYN W SMITH/                            Supervisory Patent Examiner, Art Unit 1749